Universal Tracking Solutions, Inc. 3317 South Higley Road Suite 114-475 Gilbert, AZ 85297 (480) 855-8877 November 16, 2007 VIA EDGAR United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Attn: Mr. Russell Mancuso RE: Universal Tracking Solutions, Inc. (the “Company”) Withdrawal Request dated November 14, 2007 File No. 333-138975 Dear Mr. Mancuso: The Company hereby respectfully requests the withdrawal of its withdrawal request dated November 14, 2007. After discussion with the Staff, the Company elects not to withdraw its Amendment No. 3 to Form SB-2 (filed on June 5, 2007) or its Form SB-2.The Company intends to file an Amendment No. 4 to Form SB-2 in response to the Staff’s comment letter dated May 18, 2007. Thank you for your assistance in this matter. Universal Tracking Solutions, Inc. By:/s/ Keith A. Tench Keith A. Tench Chief Executive Officer
